Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 29, 2019

                                      No. 04-19-00513-CV

    IN THE INTEREST OF B.L.G, M.Y.G., P.J.D., R.N.D., AND A.V.D., CHILDREN,


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01530
                       Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
       In this accelerated appeal of the July 25, 2019 order terminating Dad’s parental rights, the
appellate record with respect to Dad was complete on August 8, 2019.
        Appellant Dad’s brief was due to be filed with this court on August 28, 2019. See TEX.
R. APP. P. 38.6(a). On the due date, Dad filed a motion for an extension of time to file his brief
until September 17, 2019.
        Appellant Dad’s motion is GRANTED. His brief is due on September 17, 2019. Any
further motion for extension of time to file the brief is discouraged. See TEX. R. JUD. ADMIN. 6.2
(directing courts of appeals to dispose of parental rights termination suits “[w]ithin 180 days of
the date the notice of appeal is filed”).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court